DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 7/17/2020. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1-6, 11-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namkung (US 2016/0291780 A1).

Regarding claim 1, Namkung (Fig.1) discloses a flexible touch panel, comprising:
(par [0053 and [0073], thin film substrate 10), and
a touch electrode layer comprising a plurality of touch electrodes (par [0036] [0037], the sensing electrodes 30 may include first sensing cells 32 and the sensing electrodes 20 may include second sensing cells 22) arranged on the flexible substrate baseplate (see Fig. 1 and  [0053] sensing electrodes 20 and 30 arranged on the thin film substrate 10),
wherein the flexible touch panel includes at least one bendable area (par [0030], bending folding area, AA1), and at least one of the plurality of touch electrodes (e.g., electrodes 30) has a cutoff region within the bendable area (section AA1) to disconnect the touch electrode (i.e. electrodes 30 are disconnect by dividing half in separate in section AA1).

Regarding claim 2, Namkung (Fig. 1) discloses the flexible touch panel according to claim 1, wherein the touch electrodes comprise a plurality of first touch electrodes (electrodes 30) extending along a first direction (vertical direction) and a plurality of second touch electrodes (electrodes 20) extending along a second direction (horizontal direction), the bendable area (section AA1) comprises a bending axis (bending axis 1), the first direction (verical direction) intersects with the bending axis (bending axis 1), and at least one of the first touch electrodes (electrodes 30) is disconnected at the bendable area (section AA1) to be divided into different parts insulated from each other (divided into two AA2 sections insulated by flexible substrate 10 at section AA1).

Regarding claim 3, Namkung (Fig. 1) discloses the flexible touch panel according to claim 2, wherein each of the first touch electrodes (electrodes 30) comprises a plurality of first touch electrode blocks (the first sensing electrodes 30 may include first sensing cells 32) arranged along the first direction (vertical direction), and every two first touch electrode blocks adjacent along the first direction in the first touch electrodes are connected by a first connecting portion (par [0034] and [0040] discloses that the second sensing electrodes 30 are coupled together along a second direction by wire 36), each of the second touch electrodes (electrodes 20) comprises a plurality of second electrode blocks (the second sensing electrodes 20 may include second sensing cells 22) arranged along the second direction (horizontal direction), and every two second touch electrode blocks adjacent along the second direction in the second touch electrodes are connected by a second connecting portion([0033] and [0040]  discloses that the first sensing electrodes 20 disposed in the second sections AA2 may be coupled to one another in the first direction via the wires 26).

Regarding claim 4, Namkung (Fig. 1) discloses the flexible touch panel according to claim 3, wherein the cutoff region (section AA1) of the first touch electrodes (electrodes 30) is located in the first touch electrode blocks of the first touch electrodes (section AA1 is located at the edge of the first sensing electrodes 30 where the electrodes 30 divided by half).
(Fig. 1) discloses the flexible touch panel according to claim 3, wherein the plurality of touch electrodes (electrodes 20 and 30) comprise at least one selected from the group consisting of a transparent metal oxide electrode pattern, a metal mesh pattern and AgNW. (par [0035], the first and second sensing electrodes 20 and 30 are formed in metal pattern including fine metal lines).
Regarding claim 6, Namkung (Fig. 1) discloses the flexible touch panel according to claim 5, wherein at least one first touch electrode block of the first touch electrodes (the sensing electrodes 30 may include sensing cells 32) located in the bendable area has the cutoff region (the first sensing electrodes 30 where the electrodes 30 divided by half located in the bendable AA1 having cutoff region).
Regarding claim 11, Namkung (Fig. 1) discloses the flexible touch panel according to claim 2, wherein the bending axis (bending axis 1) extends along the second direction (i.e. axis 1 extends along the horizontal direction), and the first direction (vertical direction) is substantially perpendicular to the second direction (horizontal direction is substantially perpendicular to the vertical direction).
Regarding claim 12, Namkung (Fig. 1) discloses the flexible touch panel according to claim 11, wherein the flexible touch panel comprises an effective area (par [0028], active area AA) and a peripheral area (par [0028], non-active area NAA) surrounding the effective area, and ends of each of the first touch electrodes (electrodes 30) located on both sides of the bending axis (see Fig.1; electrodes 30 located both left and right side between the bending axis 1) are respectively connected with leads (par [0040], wires 36) located in the peripheral areas (par [0028], non-active area NAA) on both sides of the effective area (par [0028], active area AA) in the first direction (horizontal direction), so as to respectively apply signals to parts of the first touch electrode (sensing electrodes 30) located on both sides of the bending axis (bending axis 1) (par [0040], the sensing electrodes 20 and/or the sensing electrodes 30 may receive a driving signal from the pad portion 40 and/or transmit a sensing signal to the pad portion 40).
Regarding claim 14, Namkung (Fig. 1) discloses the flexible touch panel according to claim 3, wherein the cutoff region (bending axis 1) is located in at least one of the first touch electrode blocks of the first touch electrodes (the first sensing electrodes 30) located in the bendable area (section AA1), and the cutoff region (AA1) extends along a broken line (bending axis 1) in a direction parallel to the substrate baseplate (thin film substrate 10) (bending axis 1 in a direction parallel to the thin film substrate 10).
Regarding claim 20, Namkung discloses a display device comprising the flexible touch panel according to claim 1, wherein the display device further comprises a display panel (par [0084], display panel),
the flexible touch panel is bonded with the display panel or a substrate in the display panel is also used as the flexible substrate baseplate (par [0084], the touch screen pattern layer TSP may be directly disposed on the second substrate 10. More specifically, the second substrate 10 used as an upper substrate of the display panel may be used as a base substrate of the touch screen panel. In this case, the flexible touch screen display device may be implemented in a single body with the flexible touch screen panel).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung (US 2016/0291780 A1) in view of Hara et al. (US 2018/0113347 A1: hereinafter Hara) and further in view of Hiraga et al. (US 2018/0061900 A1; hereinafter Hiraga).
Regarding claim 7, Namkung (Fig. 6) discloses the flexible touch panel according to claim 6, wherein the first touch electrode blocks of the first touch electrodes (par [0035], the first sensing electrodes 30 are formed in metal pattern including fine metal lines into an electrode block)  and the second touch electrode blocks of the (par [0035], second sensing electrodes 20 are formed in metal pattern including fine metal lines into an electrode block)
Namkung does not explicitly teach first touch electrode block of the first touch electrode includes a plurality of grids and the cutoff region includes breakpoints.  Hara  (Fig.3) teaches first touch electrode block of the first touch electrode (electrode 9) includes a plurality of grids (pattern M2 which presents as dot lines of wires 25)  and break points in grid lines defining the grids (break points between wires 25 as reproduced Fig.3 below).  Thus, using the first electrode (9) having a plurality of grids (M2) as taught by Hara to the first sensing electrode (30) where cutoff region (section AA1) of Namkung would provide the cut off region including breakpoints in grid lines 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch electrode of Namkung with Hara to teach wherein a connecting line of the breakpoints of the grid lines of the first touch electrode. The suggestion/motivation would have been to provide of the benefit of reducing the occurrence of moire and noise. 
Namkung teaches first touch electrode blocks is a diamond shape. 
Hara teaches first touch electrode blocks is a rectangular (stripe) shape. 
Hiraga (Fig. 3, par [0035]) teaches that touch electrode blocks can be a rectangular (stripe) shape or a diamond shape.


Regarding claim 8, Namkung (Figs. 1, 2) discloses the flexible touch panel according to claim 7.
Namkung does not teach wherein a connecting line of the breakpoints of the grid lines of the first touch electrode blocks are not on the same straight line.
Hara teaches wherein a connecting line (wire 25) of the breakpoints of the grid lines (see reproduced Fig. 3 of Hara below, points between 1st connecting line and  2nd connecting line 25) of the first touch electrode blocks (electrode 9) are not on the same straight line (see reproduced Fig. 3 of Hara below, the 1st connecting line and the 2nd connecting line 25 of is not on the same straight line).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch electrode of Namkung with Hara to teach wherein a connecting line of the breakpoints of the grid lines of the first touch electrode. The suggestion/motivation would have been to provide of the benefit of reducing the occurrence of moire and noise. 

Hara teaches first touch electrode blocks is a rectangular (stripe) shape. Hara further teaches 
Hiraga (Fig. 3, par [0035]) teaches that touch electrode blocks can be a rectangular (stripe) shape or a diamond shape.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung and Hara with Hiraga to teach touch electrode blocks can be a rectangular (stripe) shape or a diamond shape. The suggestion/motivation would have been to provide the touch electrode in either  rectangular (stripe) shape or a diamond shape as alternative desired by manufacturing  whereby the detection sensitivity of the touch sensor can be improved.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Breakpoints of the grid lines)][AltContent: textbox (2nd connecting line)][AltContent: textbox (1st connecting line)]
    PNG
    media_image1.png
    659
    975
    media_image1.png
    Greyscale



Regarding claim 10, Namkung discloses the flexible touch panel according to claim 7. However, Namkung does not teach wherein a breaking distance of each of the breakpoints in the grid lines is less than 10 µm.
Hara (Figs. 3 , 6A and 6D) teaches wherein a breaking distance of each of the breakpoints in the grid lines is less than 10 µm ([0158] discloses that “the first cells C1 of the first mesh pattern M1 are designed to have a random polygonal shape in which the average value La of the inter-apex distances L is 100 to 1600 μm; and in which the maximum difference between an arbitrary inter-apex distance L, which is the distance of adjacent apexes B, and the average value La of the inter-apex distances is 50 to 500 μm”. Thus the distance La  is100 μm and the difference between L and La is 90-95 μm (90-95 μm is between 50-500 μm, then L would be less than or equal 10 μm. The breaking distance of each break point M2 is shorter than distance of L which is the same as M1 as shown in Fig. 3)
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung with Hara to teach wherein a breaking distance of each of the breakpoints in the grid lines is less than 10 µm. The suggestion/motivation would have been to provide of the benefit of reducing the occurrence of moire and noise.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Lo et al. (US 2015/0324046 A1: hereinafter Lo).
Regarding claim 13, Namkung (Fig. 1) discloses the flexible touch panel according to claim 12, wherein the parts of the first touch electrodes (sensing electrodes 30) and the second touch electrodes (sensing electrodes 20) located on one side of the bending axis (bending axis 1) of the flexible panel are connected to a touch driver (it is understood that the driver must be provided and connected to pad portion 40 so that the sensing electrodes 20, 30 can receive a driving signal; see [0040]).
Namkung does not teach wherein the parts of the first touch electrodes and the second touch electrodes located on one side of the bending axis of the flexible panel are connected to a first touch driver, and the parts of the first touch electrodes and the second touch electrodes located on the other side of the bending axis of the flexible panel are connected to a second touch driver.
(Fig. 4A) teaches wherein the parts of the first touch electrodes (electrodes 407) and the second touch electrodes (electrodes 406) located on one side of the bending axis (flexible region 1012) of the flexible panel are connected to a first touch driver (a first flexible printed circuit (FPC) 404) (par [0021], the first X-axis pattern electrode 406 and the first Y-axis pattern electrode 407 are configured in the first touch-sensing region 401 and electrically connected to the first FPC 404), and the parts of the first touch electrodes (electrodes 409) and the second touch electrodes (electrodes 409) located on the other side of the bending axis (flexible region 1012) of the flexible panel are connected to a second touch driver (a second flexible printed circuit (FPC) 405) (par [0021], the second X-axis pattern electrode 408 and the second Y-axis pattern electrode 409 are configured in the second touch-sensing region 402 and electrically connected to the second FPC 405).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung with Lo to teach wherein the parts of the first touch electrodes and the second touch electrodes located on one side of the bending axis of the flexible panel are connected to a first touch driver, and the parts of the first touch electrodes and the second touch electrodes located on the other side of the bending axis of the flexible panel are connected to a second touch driver. The suggestion/motivation would have been that the touch sensing module will not have the problem of losing electrical properties resulting from broken wires at a bending area.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung (US 2016/0291780 A1) in view of Li et al. (US 2019/0235681 A1: hereinafter Li).
Regarding claim 15, Namkung discloses the flexible touch panel according to claim 14. However, Namkung does not teach wherein a width of the cutoff region in a direction perpendicular to the extending direction of the cutoff region is less than 10 µm.
Li (Fig. 1) teaches wherein a width (width d1) of the cutoff region (bending region 131) in a direction perpendicular to the extending direction of the cutoff region is less than 10 µm (par [0031], the bending region 131 has a width d1 in the range of 1 μm to 10 μm).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung with Li to teach wherein a width of the cutoff region in a direction perpendicular to the extending direction of the cutoff region is less than 10 µm. The suggestion/motivation would have been to ensure each of the touch sub-electrodes to be normally driven and allowing normal touch control at each of the touch control positions of the display device in a bending situation.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Li, Picciotto et al. (US 2016/0195955 A1; hereinafter Picciotto) and further in view of Matsumoto (US 2013/0328807 A1).
Regarding claim 16, Namkung and Li disclose the flexible touch panel according to claim 15. 
(electrodes 30) or the second touch electrodes in the bendable area (par [0030], bending folding area, AA1).
However, Namkung and Li do not teach wherein at least one electrode block of the first touch electrodes or the second touch electrodes in the bendable area has a central hollowed portion, and a pattern line width of the electrode block with the central hollowed portion is greater than 20 µm.
Picciotto (Figs. 5, 6, 7) discloses wherein at least one electrode block of the first touch electrodes (pressure sensor 508) or the second touch electrodes has a central hollowed portion (par [0051], in the exploded view of FIG. 6 center portions of the low-impedance drive-side of the capacitance sensors are open in the capacitive drive 614 layer. The opening corresponds to the footprint of the pressure sensors 508 disposed within the pressure sensors 606 layer).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung and Li with Picciotto to teach discloses wherein at least one electrode block of the first touch electrodes or the second touch electrodes has a central hollowed portion. The suggestion/motivation would have been to stabilize capacitive sensing when pressure is applied to the combined sensor system.
Namkung, Li and Picciotto do not teach a pattern line width of the electrode block is greater than 20 µm.

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung, Li and Picciotto with Matsumoto to teach a pattern line width of the electrode block is greater than 20 µm. The suggestion/motivation would have been that the finger can be properly detected at the position of the finger touched 

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Picciotto..
Regarding claim 17, Mankung (Fig. 1) discloses the flexible touch panel according to claim 3, wherein the first connecting portions (par [0040, first coupling portions 36) of the first touch electrodes (electrodes30) located in the bendable area (wires 36 connected to the sensing electrodes 30 where the bending folding area AA1 islocated).
Namkung does not teach wherein the first connecting portions of the first touch electrodes have the cutoff region.
Picciotto (Fig. 7) teaches wherein the first connecting portions (see reproduced Fig. 7 of Picciotto below, connection portion) of the first touch electrodes (capacitor sensor 202) have the cutoff region (see reproduced Fig. 7 of Picciotto below, connection portion has cutoff region or openings formed between drive 702; see [0052]).

[AltContent: textbox (Connection portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. 7 of Picciotto

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung with Picciotto to teach wherein the first connecting portions of the first touch electrodes have the cutoff region. The suggestion/motivation would have been providemore cost effective and thinner due to the combined use of layers for multiple purpose (see [0014] of Piccotto) 

18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Picciotto and further in view of Hong et al  (US 2011/0007020)

Regarding claim18, Namkung and Picciotto disclose the flexible touch panel according to claim 17. Namkung teaches wherein a connecting line of the cutoff regions of the first connecting portions of the first touch electrodes (i.e. connection line 36 at the edge of cutoff region AA1 of the first connecting portions of the first touch electrode 30), but does not teach wherein the connection line is a broken line shape.
Hong (Fig. 8A) teaches wherein a connecting line (800, 212) of the first connecting portions (connection portions between electrodes 210) of the first touch electrodes (210) is of a broken line shape (see [0066]and [0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung and with Hong to teach wherein a connecting line of the cutoff regions of the first connecting portions of the first touch electrodes is of a broken line shape. The suggestion/motivation would have been to provide further reduce resistance (see [0005] of Hong).

Regarding claim 19, Namkung and Picciotto disclose the flexible touch panel according to claim 18. Namkung (Fig. 1) does not teach wherein each of the first connecting portions is a jumper line. Hong teaches wherein each of the first connecting portions is a jumper line (see [0005] and [0053]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung and with Hong to teach wherein  ach of the first connecting portions is a jumper line . The suggestion/motivation .

Allowable Subject Matter
14.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of records do not teach the limitation “the connecting line of the breakpoints of the grid lines of the electrode blocks within the bendable area is of a broken line shape formed by connecting a plurality of straight line segments, wherein the number of grids that each straight line segment passes through does not exceed five”.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691